Citation Nr: 0944790	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 60 percent for cystic 
acne with adenitis suppurativa of the axillae, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to February 
1979.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 rating decision in which the RO continued 
a 60 percent rating for cystic acne with adenitis suppurativa 
of the axillae.  In July 2005, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2006, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) 
in February 2006.

In his February 2006 substantive appeal, the Veteran 
requested a Decision Review Officer (DRO) hearing at the RO.  
A September 2006 letter informed the veteran that his hearing 
was scheduled in October 2006.  The report of an October 2006 
DRO conference is of record.

In February 2008, the Board remanded this claim to the RO, 
via the Appeals Management Center (AMC), in Washington, DC, 
for further development of the evidence.  After completing 
further development, the AMC continued the denial of a rating 
in excess of 60 percent for cystic acne with adenitis 
suppurativa of the axillae (as reflected in the August 2008 
supplemental SOC (SSOC)), and returned the matter on appeal  
to the Board for further appellate consideration.

The Board has recharacterized the claim on appeal (as 
reflected on the title page) to more accurately reflect the 
appellant's contentions and the RO's adjudication of the 
claim. 

As a final preliminary matter, the Board notes that, while 
the Veteran previously was represented by New Jersey 
Department of Military and Veterans' Affairs, in May 2008, 
the Veteran granted a power-of-attorney in favor of Disabled 
American Veterans with regard to the claims on appeal.  The 
Veteran's current representative has submitted written 
argument on his behalf.  The Board recognizes the change in 
representation.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran has been in receipt of the highest possible 
schedular rating for his service-connected cystic acne with 
adenitis suppurativa of the axillae under the applicable 
diagnostic code, and  there has been no disfigurement of the 
head, face, or neck, with visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features, or with six or more 
characteristics of disfigurement; or medical evidence of 
exfoliative dermatitis (erythroderma) with generalized 
involvement of the skin, plus systemic manifestations, and 
constant or near-constant systemic therapy.

3. The Veteran's service-connected disability skin disability 
has not been shown to be so exceptional or unusual as to 
render the schedular criteria inadequate for rating the 
disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for cystic 
acne with adenitis suppurativa of the axillae, to include on 
an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b),  
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.7, 4.118, Diagnostic Code 7806 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2005 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating for service-connected cystic acne with 
adenitis suppurativa of the axillae, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The April 2005 RO rating decision reflects the initial 
adjudication of the claim after issuance of the February 2005 
letter.  

Post rating, a  May 2008 letter provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the May 2008 letter, and 
opportunity for the Veteran to respond, the August 2008 
supplemental SOC (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA treatment records, and the reports of March 2005, 
November 2006, and November 2008 VA examinations.  Also of 
record and considered in connection with the appeal are 
various written statements provided by the Veteran, and by 
current and former  representatives, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, in a July 1980 rating decision, the RO granted 
service connection and assigned an initial 10 percent rating 
for cystic acne, pursuant to 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7806, effective March 1, 1979.  Hyphenated 
diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating.  38 C.F.R. § 4.27..  DC 7899 applies to 
unlisted skin disorders and DC 7806 applies to dermatitis or 
eczema.  In the same rating decision, the RO also granted 
service connection and assigned an initial noncompensable 
rating for adenitis supurativa, axilla, bilateral, under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7899-7806, 
effective March 1, 1979.  

In a March 2004 decision, the RO combined the evaluations for  
the Veteran's service-connected cystic acne and adenitis 
suppurativa of the axillae and increased the  rating to 60 
percent.  .  In February 2005, the Veteran filed the current 
claim for increase.

Under the provisions of 38 U.S.C.A. § 4.118, Diagnostic Code 
7806, dermatitis or eczema affecting at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than 6 weeks during the past 12-month period, 
warrants a 10 percent rating.  A 30 percent rating requires 
that 20 to 40 percent  of the entire body or 20 to 40 percent 
of exposed areas be affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required 
for a total duration of 6 weeks or more, but not constantly, 
during the past 12-month period.  A 60 percent rating 
requires more than 40 percent of the entire body or more than 
40 percent of exposed areas be affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Considering the pertinent evidence in light of the above, the 
Board finds that a rating greater than 60 percent for the 
Veteran's cystic acne with adenitis suppurativa of the 
axillae is not warranted at any time pertinent to the 
February 2005 claim for increase..

In March 2005, a VA examiner noticed that the Veteran had 
scarring of the axilla, the groin, and the face and neck.  
The Veteran had been treated with multiple agents without 
much success.  It was noted that the Veteran did not have 
malignant or benign neoplasms of the skin, but he did have 
significant scarring.  The examiner said that the Veteran had 
deep ice pick scarring with grouped open comedones on his 
axilla, groin, face and neck.  Approximately 100 percent of 
his face and neck were affected.

Records of VA treatment from April 2004 to October 2006 
include findings of acne scars on the face and neck.

On November 2006 VA examination, it was noted that  the 
Veteran used antibiotics and topical treatments.  The 
examiner found that the Veteran isolated himself and had a 
decreased ability to work.  There were hyperpigmented scars 
on the Veteran's axilla, buttocks, and back.  The diagnosis 
was hidradenitis suppurativa with scarring.

In November 2008, a VA examiner stated that the Veteran had 
intermittent painful lesions that affected his neck and 
axilla.  The examiner noted that the scar worksheet was not 
useful for the type of scars that the Veteran had, as the 
Veteran had numerous ice pick scars on his face.  On his neck 
he had a few scattered slightly tender papules.  On the right 
axilla, he had three scars with the following measurements:  
10 mm x 6 mm, 2 mm x 4 mm, and 10 mm x 3 mm.  On the left 
axilla he had three additional scars with the following 
measurements:  12 mm x 9 mm, 14 mm x 2 mm, and 13 mm x 2 mm.  
There was no pain on examination of any of the scars, but 
there was adherence to the underlying tissue.  The texture of 
the skin was deemed normal, and the scars were not unstable.  
The axillary showed both elevation and depression of the 
surface contour.  The scars were not superficial, but they 
were deep, meaning that there was some underlying soft tissue 
damage.  The color of the scars was noted to be normal.  The 
examiner said that there was no gross distortion or asymmetry 
of the face.  There was no area of induration or 
inflexibility in the area of the scars, and there was no 
limitation of motion or other limitation of functions caused 
by the scars.  The diagnosis given was cystic acne with 
hidradenitis suppurativa.

The Board notes that the Veteran's current  60 percent rating  
is the maximum rating assignable  under Diagnostic Code 7806.  
As such, the Board has considered the applicability of 
alternative diagnostic codes for evaluating the Veteran's 
service-connected skin disability.  However, there is simply 
no medical evidence of disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  As such, a rating in excess of 60 percent 
pursuant to Diagnostic Code 7800 is not warranted.  Moreover, 
there is no medical evidence that the service-connected skin 
disability involves exfoliative dermatitis (erythroderma) 
with generalized involvement of the skin, plus systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-wave 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  Rather, the Veteran reported that the treatment for 
his skin included cream and antibiotics.  As such, a rating 
in excess of 60 percent pursuant to Diagnostic Code 7817 is 
not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 
7817.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under the applicable rating criteria during the period in 
question.

Additionally, the Board notes that, at no point since the 
February 2005 claim for increase has the Veteran's skin 
disability been shown to be so exceptional or unusual as to 
warrant the assignment of any higher rating on an extra 
schedular basis,  See 38 C.F.R. § 3.321(b)(1) (cited to and 
discussed in the August 2009 SSOC and the October 2009 
Appellant's Post-Remand Brief).

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service - connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC  
6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  38 
C.F.R. § 3.321(b)(1).  If so, then the case must be referred 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for completion of the third 
step: a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned under Diagnostic Codes 7800 and 7817 based on more 
significant functional impairment, should the disability 
worsen.  Thus, the threshold requirement for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

For all the foregoing reasons, the Board concludes that there 
is no basis for further staged rating of the Veteran's 
service-connected skin disability, pursuant to Hart, and the 
claim for increase must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against a higher rating, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 60 percent for cystic acne with 
adenitis suppurativa of the axillae, to include on an extra-
schedular basis pursuant to 38 C.F.R. § 3.321(b), is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


